EXHIBIT 10.2

CONSULTING AGREEMENT

        This Consulting Agreement (the “Consulting Agreement”) is made by and
between NovaDel Pharma Inc., including without limitation, its predecessors or
successors in interest, affiliates, subsidiaries or parents thereto, as well as
its present officers, directors, agents, attorneys, consultants, advisors
(financial or otherwise) and all other persons (legal or natural) acting or
purporting to act on its behalf (the “Company”) and Gary Shangold, M.D. (the
“Consultant”).

Background

        The Company desires to retain Consultant to provide certain consulting
services and Consultant is willing to be so retained by the Company, upon the
terms and subject to the conditions as set forth herein.

Agreement

        NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, and intending to be legally bound hereby, the parties agree as follows:

    1.        Services. The Company retains the Consultant as an independent
contractor to provide consulting services (the “Services”) as requested by the
Company. The Services may include, but will not be limited to, review and
compile IND’s, NDA’s, clinical trial design, meetings/interface with potential
investigators, company meetings to craft study designs/regulatory strategy,
meetings with CRO’s, interface with FDA, or such other services as may be
requested by the Company’s CEO. The parties agree to cooperate in good faith in
reasonably scheduling the location, timing and dates for such Services. At its
expense, the Company will provide an office space and ancillary administrative
assistance as needed, and will allow Consultant to continue to use all computer
equipment and other technology utilized by him during his employment with the
Company (or comparable alternatives provided by the Company) to facilitate his
work for the Company while providing these Services.

    2.        Scheduling of Services. On or before the Separation Date, the
Company will provide Consultant with a list of requested dates for January,
2006, which will be the first month in which Services will be requested by the
Company. Thereafter, during the last week of January, 2006, and in successive
months in which Services are being requested, the Company will make available a
list of dates on which the Consultant is being requested to provide Services in
the following month. In all respects, the parties agree to cooperate in good
faith in reasonably scheduling the location, timing and dates for such Services.
Suitable and timely alternatives will be mutually agreed to by the parties for
any such requested dates when Consultant anticipates being otherwise unavailable
in the coming month.

    3.        Compensation.

            (a)     In consideration of the services provided by the Consultant,
the Company agrees to pay the Consultant at a rate of two thousand five hundred
dollars ($2,500.00) per day.

--------------------------------------------------------------------------------

The Company agrees to make a minimum guaranteed payment of twenty-five thousand
dollars ($25,000.00) to the Consultant for each month in which Services are
provided, regardless of whether or not the Company has requested Services for
ten (10) days during the month (the “Retainer”). Notwithstanding the terms of
this paragraph, the Company need not pay the entire Retainer but rather an
amount for days worked at the per day rate, to the Consultant in any month in
which it requested ten (10) or more days of Services from the Consultant and the
Consultant was unavailable to provide such Services after good faith efforts by
both parties to reach a reasonable accommodation on the scheduling of Services
in accordance with Paragraph 2 above. Any services provided by the Consultant
for more than 10 days in a month shall receive pay at the rate of $2,500.00 per
day.

            (b)        The Consultant shall not be eligible for, and will not
participate in, any incentive compensation, bonus, health, disability, or other
compensation or employee benefit plans that are made available from time to time
to employees of the Company

    4.        Expense Reimbursement. During the Consulting Term (defined below),
the Company shall reimburse the Consultant for all reasonable and itemized
out-of-pocket expenses incurred by the Consultant in connection with the
performance of the Services. Travel and expenses in excess of $100/day will
require approval by the CEO.

    5.        Term and Termination. The term of this Consulting Agreement (the
“Consulting Term”) shall commence on December 23, 2005 and will continue for a
period of one year. The Company understands and agrees that it cannot terminate
this Consulting Agreement prior to a period of one year unless: (a) Despite good
faith efforts between the parties on the scheduling of Services in accordance
with Paragraph 2 above, Consultant is unavailable to actually perform more than
ten (10) scheduled days of Services over the course of the term of the
Consulting Agreement; (b) Consultant commences full time employment with another
entity; or (c) Consultant chooses to cancel this Consulting Agreement on ten
(10) calendar days written notice to the Company. The Consulting Term may be
extended by mutual agreement in accordance with paragraph 13 below.

    6.        Independent Consulting Work. The Company expressly understands and
agrees that Consultant is free to be employed by any person or entity in a
consulting capacity during the term of this Consulting Agreement. Such outside
work is expressly permitted under this Consulting Agreement, provided that such
consultancy does not violate the terms and conditions of the non-competition
provision contained in the Separation Agreement.

    7.        Independent Contractor Status. The parties acknowledge and agree
that the Consultant is acting hereunder as an independent contractor and not as
an employee, agent or otherwise. In no event shall this Consulting Agreement be
construed as establishing a partnership, joint venture or similar relationship
between the Consultant and the Company. The Consultant shall be responsible for
any and all federal, state and/or local unemployment taxes, social security
and/or self-employment taxes, income taxes, workers’ compensation insurance and
taxes, and any other federal, state or local taxes on payments received from the
Company.

2

--------------------------------------------------------------------------------

    8.        Authority of Consultant. The Consultant shall have no authority to
accept, and shall not in any manner accept, any offer to engage in business on
behalf of the Company or otherwise commit or bind the Company. The Consultant
does not have, and shall not hold himself out as having, any right, power or
authority to (i) create any contract or obligation, either express or implied,
on behalf of, in the name of, or binding upon the Company or (ii) to accept
legal process on behalf of the Company.

    9.        Confidentiality.

            (a)        The Consultant recognizes and acknowledges that in the
course of providing Services to the Company he may receive confidential or
proprietary information of the Company, its affiliates or third parties with
whom the Company or any such affiliates has an obligation of confidentiality.
Accordingly, during and after the Consulting Term, the Consultant agrees to keep
confidential and not disclose or make accessible to any other person or use for
any other purpose other than in connection with the fulfillment of duties under
this Consulting Agreement, any Confidential and Proprietary (defined below)
Information of the Company or its affiliates. “Confidential and Proprietary
Information” shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or any affiliate or client of the Company.
The Consultant expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Consultant agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during the Consulting Term, except as required in order to provide the
Services.

            (b)        The Consultant agrees to return immediately all Company
material and reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof in his possession to the Company
upon require and in any event immediately upon the termination of this
Consulting Agreement.

            (c)        Except with the prior written authorization by the
Company, the Consultant agrees not to disclose or publish any of the
Confidential and Proprietary Information, or any confidential scientific,
technical or business information of any other party to whom the Company or any
of its affiliates owes an obligation or confidence at any time during or after
the Consulting Term.

    10.        Invoices and Payment. The Consultant will submit invoices to the
Company for all fees and reimbursable expenses incurred in connection with this
Consulting Agreement on a monthly basis. The Company agrees to pay the
Consultant, to him individually or to a designated entity, within two weeks of
receipt of the Consultant’s invoice.

3

--------------------------------------------------------------------------------

    11.        Indemnification. The Company agrees to indemnify Consultant for
all loss or damages from any suit, cause of action, demand or claim brought
against them by any person which arises out of, or in relation to, the
Consultant’s activities taken on the Company’s behalf in accordance with this
Consulting Agreement, except for claims based on the Consultant’s intentional,
reckless or grossly negligent acts, and except for claims based on the
Consultant’s breach of this Consulting Agreement.

    12.        Notices. All notices required to be given under this Consulting
Agreement shall be in writing and shall be deemed to have been given when
delivered in person, by courier, or by registered, certified or overnight mail
as follows:

If to the Company:     If to the Consultant:          
NovaDel Pharma Inc.   Gary Shangold   25 Minneakoning Road       Flemington, NJ
08822           Attn: General Counsel      

    13.        Modification and Amendment. This Consulting Agreement shall be
binding upon the parties and may not be abandoned, supplemented, changed or
modified in any manner, orally or otherwise, except by an instrument in writing
of subsequent date specifically describing the agreed-upon modifications or
amendments jointly agreed upon by the Company and the Employee and signed by
both parties.

    14.        Assignment. The Consultant specifically acknowledges and agrees
that the duties and responsibilities of the Consultant hereunder are of a
personal nature and shall not be assigned or delegated in whole or in part by
the Consultant without the Company’s prior written consent.

    15.        Waiver. No delay or omission by the Company in exercising any
rights under this Consulting Agreement shall operate as a waiver of that or any
other right. A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.

    16.        Applicable Law. This Consulting Agreement shall be governed by
the laws of New Jersey, without regard to conflict of law provisions. The
Consultant hereby irrevocably submits to the jurisdiction of the courts of New
Jersey, or if appropriate, a federal court located in New Jersey (which courts,
for purposes of this Consulting Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under,
or in connection with this agreement or its subject matter.

    17.        Entire Agreement. This Consulting Agreement contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to consulting services to be provided by the Consultant to the
Company and supersedes all previous oral or written negotiations, agreements,
commitments, and writings in connection therewith.

4

--------------------------------------------------------------------------------

    18.        Counterparts. This Consulting Agreement may be executed in two
(2) signature counterparts, each of which shall constitute an original, but all
of which taken together shall constitute but one and the same instrument.

        IN WITNESS WHEREOF, and intending to be legally bound, the parties have
executed this Consulting Agreement on the dates set forth below.

NOVADEL PHARMA INC.             By:  /s/ Robert G. Savage   /s/ Gary Shangold  
Title: Chairman of the Board   GARY SHANGOLD, MD       Date:  November 29,
2005   Date:  November 29, 2005  





5